Name: Commission Regulation (EC) No 1643/98 of 27 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities 28. 7. 98L 210/50 COMMISSION REGULATION (EC) No 1643/98 of 27 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 28 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities28. 7. 98 L 210/51 ANNEX to the Commission Regulation of 27 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0707 00 05 052 71,6 999 71,6 0709 90 70 052 47,7 999 47,7 0805 30 10 382 60,5 388 72,9 524 67,2 528 57,4 999 64,5 0806 10 10 052 130,6 400 292,6 412 187,0 600 98,2 624 164,9 999 174,7 0808 10 20, 0808 10 50, 0808 10 90 388 71,3 400 77,2 508 132,2 512 76,1 524 61,6 528 84,5 720 167,0 800 210,4 804 109,4 999 110,0 0808 20 50 052 108,0 388 96,1 512 103,4 528 93,7 999 100,3 0809 10 00 052 164,2 064 121,7 066 95,7 999 127,2 0809 20 95 052 413,6 061 260,9 400 302,1 404 365,2 616 297,8 999 327,9 0809 40 05 052 137,0 064 83,3 066 95,8 624 206,5 999 130,7 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.